Citation Nr: 0127796	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  01-09 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Entitlement to secondary service connection for a claimed 
back disorder.  

3.  Entitlement to service connection for a claimed ulcer 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to July 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the RO.  



FINDINGS OF FACT

1.  The right knee injuries suffered by the veteran during 
service are shown to have resolved without residual 
disability.  

2.  No competent evidence has been presented to show that the 
veteran has a current right knee disability due to an injury 
or other event while he was on active duty.  

3.  No competent evidence has been presented to show that the 
veteran has a current back disability due to service or as 
secondary to another condition.  

3.  No competent evidence has been presented to show that the 
veteran has a current ulcer disability due to service or that 
was manifested within one year of his period of military 
service.  



CONCLUSIONS OF LAW

1.  The veteran does not have a right knee disability due to 
a disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001). 

2.  The veteran does not have a back disability due to 
disease or injury that was incurred in or aggravated by 
service or proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001). 

3.  The veteran does not have an ulcer disability due to 
disease or injury that was incurred in or aggravated by 
service; nor may a peptic ulcer be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

It also includes new notification provisions.  Specifically, 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in January 2001 the RO notified the 
veteran of its duty to him under the VCAA.  As the RO has 
considered and complied with the VCAA, the Board now may 
proceed with its review of the appeal.  


Factual Background

A careful review of the service medical records shows that 
the reports of the veteran's entrance examination and medical 
history are negative for complaints or findings of a right 
knee, back or ulcer disorder.  

The clinical records dated in July 1964 show that the veteran 
twisted his knee while skating.  The diagnosis was that of 
sprained right knee.  In April 1965 he slipped and fell while 
taking a shower.  The diagnosis was that of sprained right 
knee.  

The veteran was seen at the orthopedic clinic in November 
1965 after slipping on food on the mess hall floor.  X-ray 
studies of the veteran's knee did not show any abnormality 
except for evidence of effusion.  The diagnosis was that of 
recurrent effusion.  It was noted that he had injured his 
right knee four times in the past year.  

Later that month, occasional clicking and slight crepitation 
was noted.  The reports of the veteran's separation 
examination and medical history are negative of complaints or 
findings of a right knee, back or ulcer disorder.  

In November 2000 the RO received the veteran's claim for 
compensation in which he asserted that his right knee had 
been injured in service, that his back disorder was secondary 
to his knee disorder and that he had been treated for ulcers 
one year after service.  

In January 2001 the RO notified the veteran in correspondence 
of its duty under the VCAA and the type of evidence needed to 
substantiate his claims, and then requested information 
regarding medical treatment for the claimed disabilities.  


Analysis

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  

The evidence of a chronic condition must be medical, unless 
it relates to a condition to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d). 


1.  Right Knee

The service medical records include several reports referable 
to repeated injuries to the veteran's right knee.  The 
various diagnoses included that of recurrent effusion and 
sprain.  However, despite RO requests for post-service 
treatment records, the veteran has not submitted any evidence 
to show that he is suffering from right knee disability due 
to service.  More significantly, he has not provided any lay 
assertions that would serve to establish that he is currently 
suffering from any right knee disability.  

Moreover, he has not responded to requests by the RO for any 
information that would enable the RO to assist the veteran in 
substantiating his claim.  

Although VA has specific duties to the veteran under the VCAA 
the burden of developing the claim does not strictly lay with 
VA.  VA's duty to assist him is not a one way street; the 
veteran also has an obligation to assist in the adjudication 
of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Had the veteran provided some competent evidence of a current 
disability, or persistent or recurrent symptoms of a 
disability since service, then VA would be required to afford 
the veteran a VA medical examination with regard to his 
claim.  See 38 U.S.C.A. § 5103A(d)(2).  

As this was not the case, the Board must base its decision on 
the evidence of records.  The service medical records do show 
the veteran injured his right knee during service, but his 
examination upon separation from service shows no related 
complaints or findings.  Apparently, the right knee injuries 
resolved without residual disability.  

Since there is no competent evidence of a current knee 
disability due to service, the preponderance of the evidence 
is against the veteran's claim; therefore, the benefit of the 
doubt doctrine does not apply and the claim is denied. 38 
U.S.C.A. § 5107(b) (West Supp. 2001).  


2.  Back disorder

The Board is aware that the veteran claimed the back disorder 
as secondary to a right knee disorder; however, the 
underlying disorder, in this case a right knee disorder, must 
be service-connected before service connection may be granted 
on a secondary basis.  See 38 C.F.R. § 3.310 (2001).  

Since service connection for a right knee disorder has not 
been established, the veteran's claim of service connection 
for a back disorder may now only be addressed favorably on a 
direct basis.  

As noted hereinabove, the service medical records are 
negative for any complaint or finding of a back disorder.  
Although the RO requested evidence of post-service treatment 
of the disorder, the veteran has failed to submitted any 
evidence of back disability.  Moreover, he has not submitted 
any information that would enable the RO to assist the 
veteran in substantiating his claim.  

Although VA has specific duties to the veteran under the VCAA 
the burden of developing the claim does not strictly lay with 
VA.  VA's duty to assist him is not a one way street; the 
veteran also has an obligation to assist in the adjudication 
of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

Since there is no competent evidence of current back 
disability due to service or as secondary to another 
condition, the preponderance of the evidence is against the 
veteran's claim; therefore, the benefit of the doubt doctrine 
does not apply and the claim is denied. 38 U.S.C.A. § 5107(b) 
(West Supp. 2001).  


3.  Ulcers

The veteran's service medical records also are negative for 
any complaint or finding of a ulcer disorder.  

Although the RO requested evidence of post-service treatment 
of the disorder the veteran has not submitted any competent 
evidence to support his assertions of treatment for ulcers 
within one year after service.  More importantly, he has not 
submitted any information that would enable the RO to assist 
the veteran in obtaining this evidence.  

Although VA has specific duties to the veteran under the VCAA 
the burden of developing the claim does not strictly lay with 
VA.  VA's duty to assist him is not a one way street; the 
veteran also has an obligation to assist in the adjudication 
of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Since there is no competent evidence of a current ulcer 
disability due to service or manifested within one year of 
service, the preponderance of the evidence is against the 
veteran's claim; therefore, the benefit of the doubt doctrine 
does not apply and the claim is denied. 38 U.S.C.A. § 5107(b) 
(West Supp. 2001).  



ORDER

Service connection for a right knee disorder is denied.  

Secondary service connection for a back disorder is denied.  

Service connection for an ulcer disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

